50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Phillip Jackson LYONS, Plaintiff-Appellant,v.Ron ANGELONE;  Sherman Hatcher, Defendants-Appellees.
No. 94-15828.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided March 1, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Phillip Jackson Lyons, a Nevada state prisoner, appeals pro se the district court's summary judgment in favor of defendant prison officials in his 42 U.S.C. Sec. 1983 action alleging that prison officials have ignored his serious medical need for a transfer to a prison in a warmer climate.  Lyons contends that he has metal pins in his hips from a childhood injury which cause him pain in cold weather.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Our de novo review of the record indicates that prison officials have not denied, delayed or intentionally interfered with Lyons' medical treatment.  Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir.1988).  Instead, the evidence presented shows that Lyons disagrees with the diagnosis and medical care he has been provided by prison physicians and believes he should be moved to a warmer climate.  A mere difference of opinion as to treatment, however, does not give rise to a constitutional claim for deliberate indifference.  See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).  Therefore, the district court properly granted summary judgment in favor of defendants.  Id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3